Order reversed on the law upon the ground that the court was without jurisdiction in the absence of a return; relator remanded to the Sheriff of Erie County; proceedings remitted to Special Term to compel filing of a return forthwith and to proceed in accordance with the requirements of the statute. (See Matter of Haller, 12 Hun 131, 132-133, and People ex rel. Gamaldi v. Warden Kings Go. Jail, 160 App. Div. 480.) All concur, Piper, J., not voting. (Appeal from an order of Erie Special Term dismissing the writ of habeas corpus and remanding relator to the custody of the Sheriff of Erie County for extradition and delivery to the authorities of Texas.) Present — McCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ.